DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al (US 10,981,603).  Matsuoka discloses:

    PNG
    media_image1.png
    960
    975
    media_image1.png
    Greyscale

With regard to claims 1 and 11 - A vehicle, comprising: 
a suspension system including an upper control arm 21, wherein the upper control arm includes a first leg and a second leg spaced apart from the first leg; and 
a structural load path assembly 12 coupled to the suspension system, wherein the structural load path assembly includes: 
an upper rail 821 configured to be coupled to a suspension system; 
a lower rail 101 spaced apart from the upper rail along a vertical direction; 
a first outer bracket 125 interconnecting the upper rail and the lower rail; 
a second outer bracket 126 interconnecting the upper rail and the lower rail; 
a first inner bracket 125 interconnecting the upper rail and the lower rail, wherein the first inner bracket is spaced apart from the first outer bracket along a horizontal direction, and the horizontal direction is perpendicular to the vertical direction; 
a second inner 126 bracket interconnecting the upper rail and the lower, wherein the second inner bracket is spaced apart from the second outer bracket along the horizontal direction; 
a box section 121 sized to receive a shock absorber 20, wherein the first inner bracket is closer to the box section than the first outer bracket, and the second inner bracket is closer to the box section than the second outer bracket; 
wherein the structural load path assembly defines a first lateral gap between the first outer bracket and the first inner bracket, and the first lateral gap is sized to receive a first leg of an upper control arm 22 of the suspension system; and 
wherein the structural load path assembly defines a second lateral gap between the second outer bracket and the second inner bracket, and the second lateral gap is sized to receive a second leg of an upper control arm 22 of the suspension system.







Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard et al (US 8,029,021).  Leonard discloses:

    PNG
    media_image2.png
    849
    849
    media_image2.png
    Greyscale

With regard to claims 1 and 11 - A vehicle, comprising: 
a suspension system including an upper control arm, wherein the upper control arm includes a first leg and a second leg spaced apart from the first leg; and 
a structural load path assembly 210 coupled to the suspension system, wherein the structural load path assembly includes: 
an upper rail 272A configured to be coupled to a suspension system; 
a lower rail spaced apart from the upper rail along a vertical direction; 
a first outer bracket interconnecting the upper rail and the lower rail; 
a second outer bracket interconnecting the upper rail and the lower rail; 
a first inner bracket interconnecting the upper rail and the lower rail, wherein the first inner bracket is spaced apart from the first outer bracket along a horizontal direction, and the horizontal direction is perpendicular to the vertical direction; 
a second inner bracket interconnecting the upper rail and the lower, wherein the second inner bracket is spaced apart from the second outer bracket along the horizontal direction; 
a box section sized to receive a shock absorber, wherein the first inner bracket is closer to the box section than the first outer bracket, and the second inner bracket is closer to the box section than the second outer bracket; 
wherein the structural load path assembly defines a first lateral gap 288A between the first outer bracket and the first inner bracket, and the first lateral gap is sized to receive a first leg of an upper control arm of the suspension system; and 
wherein the structural load path assembly defines a second lateral gap 290A between the second outer bracket and the second inner bracket, and the second lateral gap is sized to receive a second leg of an upper control arm of the suspension system.



With regard to claims 2 and 12 - further comprising a trailer hitch 298 and a load dispersion bracket directly coupled to the trailer hitch, wherein the load dispersion bracket 294A, 294B is directly coupled to the lower rail, and the load dispersion bracket is directly coupled to the second outer bracket.

With regard to claims 3 and 13 - wherein the first outer bracket is directly coupled to the upper rail, the first outer bracket is directly coupled to the lower rail, the second outer bracket is directly coupled to the upper rail, and the second outer bracket is directly coupled to the lower rail.

With regard to claims 4 and 14 - wherein the first inner bracket is directly coupled to the upper rail, the first inner bracket is directly coupled to the lower rail, the second inner bracket is directly coupled to the upper rail, and the second inner bracket is directly coupled to the lower rail.

With regard to claims 5 and 15 - wherein the box section includes a first lateral wall and a second lateral wall opposite the first lateral wall, the first lateral wall is closer to the first inner bracket than to the first outer bracket, the second lateral wall is closer to the second inner bracket than to the second outer bracket.

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 9, 2022